EXAMINER’S AMENDENT

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





2.	 An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.





3.	Authorization of this Examiner's amendment was given in a telephone interview with Ms. Jane Licata, on April 27, 2021.


4.	The Claims have been amended as follows:
Please cancel claim 4.
Claim 1 (currently amended): A recombinant vector comprising a nucleic acid molecule encoding Squalene Hopene Cyclase (SHC), wherein the amino acid sequence [[of which]] is (i) SEQ ID NO: 2 or (ii) an amino acid sequence having at least 90% sequence identity with SEQ ID NO: 2, and the SHC of (i) or (ii) comprises an amino acid substitution, relative to SEQ ID NO:2, at position 45, 46, 54, 86, 139, 142, 178, 184, 194,  239,  278, 326, 335, 386, 455, 460, 603, 623, 624, 656, 658 or a combination thereof and wherein the SHC produces ambroxan a fragrance ingredient.

Claim 5    (currently   amended):    A method for producing ambroxan comprising
(a) providing homofarnesol to a recombinant host cell that expresses Squalene Hopene Cyclase (SHC), wherein the amino acid sequence [[of which]] is (i) SEQ ID NO:2 or (ii) an amino acid sequence having at least 90% sequence identity with SEQ ID NO:2, and the SHC of (i) or (ii) comprises an amino acid substitution, relative to SEQ ID NO:2, at position 45, 46, 54, 86,139,142,178, 184,194, 239, 278, 326, 335, 386, 455, 460, 603, 623, 624, 656, 658 or a combination thereof, and
(b) collecting ambroxan produced by the SHC, and wherein the ambroxan is a fragrance ingredient.




EXAMINER’S COMMENTS

5. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.





REASONS FOR ALLOWANCE
6.	The following is an Examiner's statement of reasons for allowance:
The applicant has claimed a recombinant vector comprising a nucleic acid molecule encoding Squalene Hopene Cyclase (SHC) set forth in SEQ ID NO:2 with mutations recited in the claims. A search of commercial databases did not produce any prior art that suggests or teaches the above claimed invention nor were the mutated structures of SEQ ID NOs: 2 found in the art. Thus, the claimed invention is novel and nonobvious over the prior art.  




Conclusion


7. 	Claims 1, 3 and 5-8 are allowable.


Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Hope A. Robinson whose telephone number is 571 -
272-0957. The examiner can normally be reached on Monday-Friday. If attempts
to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Robert Mondesi, can be reached at (408) 918-7584. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the
Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/HOPE A ROBINSON/Primary Examiner, Art Unit 1652